DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance:
The “Reasons for Allowance” of 9/22/2020 remain applicable.  With regards to the IDS of 12/10/2020, this IDS includes various Non-Patent Literature (“NPL”) describing a waste sorting system by SpiralTrans comprising multiple spiral conveyors systems and an optical sorting system that sorts multiple waste types.  The SpiralTrans system—as best understood by examiner, however, operates by first optical sorting waste bags by color and then breaking open the bags and then sorting the various waste types therein via spiral conveyors.  Thus, the claimed system features (and related method steps) of
“ at least one first sorting unit including a housing, wherein the first sorting unit is connected to at least one sensor system that identifies said waste objects, wherein the waste object is a container or bag, the at least one sensor system being arranged to detect one or more at least two waste object characteristics and arranged to provide a control system that generates a signal in response to detection of a container or bag having one of the at least two waste object characteristics within the housing and indicative of the detected one of the at least two waste object characteristics;
wherein said first sorting unit is provided with two or more sorting devices within the housing, the sorting devices being a pusher type comprising one of a blade, scraper, or paddle which move over the sorting conveyor, the sorting devices being positioned along the linear pathway, 
wherein said sorting devices are arranged to receive the at least one signal from said control system, in response to a waste object of the first desired type being detected by the at least one sensor system, 
wherein the at least one sensor system is arranged to individually control the at least two sorting devices within said first sorting unit, and wherein the at least one sensor system is arranged to control activation of one of the at least sorting devices based on the detected one of the at least two waste object characteristics for moving an associated container or bag from the at least one first sorting conveyor, and in response to detecting the waste object of the first desired type, and at least one second sorting conveyor that conveys waste objects of a second desired type from said first sorting unit to a second sorting unit for processing”

render the invention novel and non-obvious over the SpiralTrans NPL and over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
March 29, 2021